



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.





COURT OF APPEAL FOR ONTARIO

CITATION: R. v. S.H., 2014 ONCA 303

DATE: 20140422

DOCKET: C56874

Sharpe, Watt and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

S.H.

Respondent

Deborah Krick, for the appellant

Robert Sheppard, for the respondent

Heard: January 27, 2014

On appeal from the acquittals entered on March 11, 2013
    by Justice Thomas J. Carey of the Superior Court of Justice, sitting without a
    jury.

Watt J.A.:

[1]

S.H.
    was a 60-year-old man who was a good neighbour to two widows who lived on the
    same street. One was a few years younger than S.H. The other was two decades
    older.

[2]

S.H.
    helped each of the widows with different tasks around their homes. He cut their
    grass. He shovelled their snow. He looked after their pets.

[3]

When
    the summer solstice arrived in 2010 things changed drastically. S.H. sexually
    assaulted both his neighbours in their homes that evening. S.H. claimed he had
    no memory of what each neighbour said he had done to her. Yet he freely
    admitted that he had no reason to disbelieve their accounts or to suggest that
    what they said was anything but the truth.

[4]

The
    judge who presided at S.H.s trial was satisfied that S.H.s conduct occurred
    while he was in an automatistic state that was not caused by a mental disorder.
    The judge found S.H. not guilty of all counts included in the indictment.

[5]

The
    Crown appeals. These reasons explain why I have concluded that it is necessary
    to have a new trial so that a judge can determine whether S.H.s automatistic
    state should be characterized as mental disorder automatism or non-mental
    disorder automatism.

THE BACKGROUND FACTS

[6]

The
    manner in which the case proceeded at trial and the ground of appeal advanced
    render unnecessary any detailed description of the conduct that underpinned the
    various counts contained in the indictment. Some brief reference to the
    underlying circumstances is essential, however, since those circumstances
    relate to the characterization of the conduct and form part of the basis for
    the expert opinion evidence adduced at trial.

[7]

It
    was common ground at trial that S.H. was the person who did the things alleged
    by each complainant and that, if S.H.s conduct was voluntary, his guilt of
    each count had been proven beyond a reasonable doubt. Neither complainant
    testified. Counsel at trial agreed that the records of their police interviews
    could serve as their evidence.

1. The Principals

[8]

S.H.
    lived with his wife of more than 40 years on the same street as the
    complainants. The principals visited each others homes freely and frequently.
    S.H. had keys to both complainants houses and helped them with numerous tasks around
    their homes. There was no suggestion of any animosity on S.H.s part towards
    either complainant, or of any motive on his part to engage in the conduct that
    admittedly occurred.

[9]

During
    the summer months, S.H. and the complainants often drank beer together. It was
    not unusual for S.H. to be alone with either complainant in her home or to drink
    beer there.

2. The Early Events of
    June 18, 2010

[10]

S.H. got up
    early on June 18, 2010. As was his habit, he went to a local coffee shop, then
    drove to his daughters home to help her with his grandchildren. S.H. cut the
    grass at his daughters home. He returned home around noon. His wife noticed
    that he was red-faced and sweating profusely.

[11]

S.H. went
    outside and applied a sealer to his driveway. He guzzled some water, had a
    cold beer and read the paper before cutting his own grass and that of one of
    the complainants. Before supper, S.H. sat in the sunroom at his home with one
    of the complainants. He drank two beers, then delivered two ice coolers to the
    complainants home before returning to his own home for a shower before dinner.

3. The Complainants Visit

[12]

After dinner,
    S.H.s wife went shopping with her sister. One of the complainants came across
    the road with two beers. She and S.H. sat in the sunroom drinking their beer.
    S.H. called the other complainant and invited her to join them. She did so.
    S.H. had two beers as did one of the complainants. The other complainant had
    one beer.

[13]

After they
    finished their beer, S.H. walked the older complainant home as was his custom.
    He then returned home. The other complainant returned to her home. By this
    time, S.H. had drunk five beers over several hours. Neither complainant
    considered that S.H. was impaired.

4. The First Assault

[14]

Shortly after
    she returned home, the older complainant answered a knock at her door. S.H. was
    there. She invited him in for a beer. He sat on the living room couch. They
    talked as S.H. drank his beer.

[15]

S.H. finished
    his beer. As he got up to leave, S.H. grabbed the complainant and made it clear
    that she was going to have sex with him. The complainant resisted. The struggle
    continued into her bedroom.

[16]

Suddenly, S.H.
    got up from the bed. In a normal voice, he said well, Im off, then told her
    to lock her door and left her home. The complainant telephoned the other
    complainant to tell her what had happened. She left a voicemail message before
    she called another friend who called 911.

[17]

The older
    complainant suffered injuries to her jaw, arms, and upper body. She required
    some stitches for a cut on her chin.

5. The Second Assault

[18]

As the second
    complainant was lying on her bed, she was awakened by S.H. who had entered her
    bedroom. He grabbed her by the throat and made his intentions clear. He told
    her that he had already been at her neighbours house. S.H. unzipped his pants
    and removed his shirt. He forced the complainant down on the bed, punched her,
    then threatened to kill her.

[19]

Something
    startled S.H. He got off the complainant and ran out of the bedroom. The second
    complainant had heard the telephone ring, then the first complainants voice on
    a voicemail. She called 911.

6. The Arrest

[20]

Police responded
    quickly to the 911 calls. They found S.H. in the basement of the second
    complainants home. He was lying motionless on the floor, shirtless but wearing
    his pants. He was arrested and taken to a nearby police station.

7. The Police Interview

[21]

Police
    interviewed S.H. shortly after his arrest. The videotape of the interview and a
    transcript of it were filed as exhibits at trial.

[22]

During the
    police interview, S.H. indicated that he understood the charges as they were explained
    to him. He acknowledged that the complainants would not lie about what had
    happened. He told the officer that if the complainants said or told the police
    about what had happened, then what they said must have occurred.

[23]

S.H. told police
    that he had no recollection of the events described by the complainants. He remembered
    little more about anything that happened after he escorted the older
    complainant across the road. He thought he may have had too many beers.

[24]

S.H. testified
    at trial. He reiterated his lack of memory about the conduct attributed to him
    by the complainants. He said he recalled only parts of his police interview.

8. The Medical Evidence

[25]

Evidence adduced
    at trial, including various reports, described several features of S.H.s
    condition at the time of the alleged offences. S.H. was fit to stand trial. He
    displayed no symptoms of any major mental illness. He had a thyroid condition
    but it played no role in the events of June 18, 2010. He reported contemporaneous
    numbness in his hands and dizziness.

[26]

S.H. did not
    adduce evidence from a psychiatrist. The principal evidence on which he relied
    was the expert opinion of Dr. John David Spence, who was qualified as an expert
    in neurology and in connection with subjects such as strokes and transient
    global amnesia.

[27]

Dr. Spence
    described transient global amnesia as an event in which a person may appear
    normal to others, for example by talking to them normally, but have no
    recollection of anything that occurred during a time period that may last for
    several hours. Transient global amnesia has several causes including transient
    ischemia, an event in which part of the brain is deprived of blood flow for a
    period of time.

[28]

Dr. Spence
    reviewed an MRI of S.H.s brain and concluded that S.H. had suffered at least a
    dozen small strokes likely caused by blood clots breaking off from the heart
    and going to the brain. None of the strokes were caused by hypertension. He
    attributed the arm numbness reported by S.H. to a type of vertigo caused by a
    problem with the part of the brain that receives messages from the balance
    mechanism located in the inner ear.

[29]

Dr. Spence gave
    his opinion about the medical cause of S.H.s conduct. He said that S.H. had
    had a number of small strokes and that his behaviour during the critical events
    was caused by temporal lobe seizures. Dr. Spence had never seen a patient
    experience contemporaneously both seizures and transient global amnesia, nor
    had he ever seen seizure patients being assaultive. He described the seizures
    as status epilepticus  either a prolonged seizure or a series of seizures
    separated by less than half an hour.

[30]

Dr. Spence testified that during seizure activity a person
    is not behaving voluntarily or wilfully. An electrical storm in the brain
    drives what happens. No memory is recorded. From a medical point of view, S.H.
    suffered from a disease of the brain (where seizure and stroke activity
    occurs),
not
a disease of the
    mind.

[31]

Dr. Spence gave evidence
    that prescribed medication reduces the risk of recurrent stroke activity by
    eighty per cent or more. Alcohol consumption may have reduced S.H.s stroke
    threshold such that the seizure might not have occurred without the alcohol consumption.
    Similarly, a large intake of water without any electrolytes could also lower a
    persons stroke threshold.

9.
    The Evidence of Dr. Angela Carter

[32]

The trial Crown (not Ms.
    Krick) adduced the evidence of Dr. Angela Carter, a forensic neuropsychologist.
    Dr. Carter concluded that S.H.s conduct was voluntary. She considered that the
    conduct reflected a combination of a disinhibition caused by excessive
    consumption of alcohol and a long history of over-controlled or repressed
    anger. In her view, the medical explanation offered by Dr. Spence was
    speculative.

THE REASONS FOR JUDGMENT

[33]

The trial judge
    began his reasons with an endorsement of the position of counsel for S.H. that
    if S.H.s conduct was voluntary, the offences charged were proven as alleged.
    He then proceeded to review the evidence adduced at trial and the positions the
    parties advanced in closing argument.

[34]

The trial judge
    accepted the evidence of S.H. that he could not remember the conduct alleged by
    the complainants. The judge was satisfied that S.H. was a person of good
    character who enjoyed a good relationship with both complainants and had no
    motive to sexually assault either of them.

[35]

The trial judge
    also accepted the evidence of Dr. Spence about what caused the conduct alleged
    by the complainants. He acknowledged that seizure-induced violent behaviour was
    rare but was satisfied that it had occurred here.

[36]

The trial judge
    approached his task on the basis that the law presumed S.H.s conduct was
    voluntary and imposed on him (S.H.) the burden of proving involuntariness on a
    balance of probabilities. The judge recognized that automatism could be easily
    feigned but considered that lack of motive added some measure of plausibility
    to the claim of involuntariness. He acknowledged that
R. v. Stone,
[1999]
    2 S.C.R. 290 expressed the need for confirmatory expert evidence from a
    psychiatrist. He concluded, however, that where the underlying condition was
    related to seizures, the evidence of a neurologist could serve to confirm the
    assertion of involuntariness.

[37]

The trial judge accepted
    that it was his task to determine the legal classification of the automatistic
    conduct of S.H. He accepted Dr. Spences opinion that the strokes were a
    disease of the brain, not a disease of the mind. He considered:

·

the absence of any prior episode of violence;

·

the dimunition of risk factors by prescribed medication;

·

the nature of the precipitating factors;

·

the unlikelihood of future danger to the public;

and concluded:
[1]


In conclusion, all of the evidence in this case leaves me in a
    state of reasonable doubt about the voluntariness of Mr. H.s actions. I have
    concluded that he was most likely in an automatistic state at the time and that
    state was not caused by a disease of the mind and is, therefore, non-insane
    automatism. The verdict, therefore, Mr. H., if you would stand up, the verdict
    is not guilty and you are acquitted.

THE GROUNDS OF APPEAL

[38]

The Crown does
    not contest the trial judges core or foundational finding that S.H.s conduct
    was involuntary. Crown counsel acknowledges that such a finding was available
    to the trial judge on the evidence adduced at trial.

[39]

Crown counsel
    contests the trial judges application of the governing legal standard to the determination
    of whether the respondents condition amounted to a mental disorder within s.
    2 of the
Criminal Code.
Ms. Krick for the Crown submits that the error consisted
    of a combination of:

i.

a failure to begin the analysis from the presumption that the underlying
    condition was a mental disorder;

ii.

reliance on Dr. Spences medical opinion that the condition was a
    disease of the brain, not a disease of the mind, and thus could not amount to a
    mental disorder within s. 2 of the
Criminal Code
; and

iii.

an error in considering the recurring danger factor referred to the risk
    of recurrence of violent conduct rather than the risk of recurrence of the
    triggering events.

[40]

In her
    submissions relating to Dr. Spences medical opinion, the Crown does not raise
    the issue that Dr. Spence is a neurologist, rather than a psychiatrist.

[41]

Before turning
    to the merits of the ground of appeal advanced, it is necessary to consider
    whether the claim of error advanced involves a question of law alone.

THE ISSUES

The Threshold Issue: A Question of Law Alone?

[42]

The parties
    spent little time on the threshold question of whether the ground of appeal
    advanced involves a question of law alone as required by s. 676(1)(a) of the
Criminal
    Code,
R.S.C. 1985, c. C-46. It is essential, nonetheless, that we be
    satisfied that the error alleged lies within the scope of our jurisdiction on
    an appeal by the Crown.

The Positions of the Parties

[43]

For the
    appellant, Ms. Krick takes no issue with the trial judges finding that the
    respondents conduct said to constitute the
actus reus
of the offences
    charged was involuntary. She focusses her submissions on the legal
    characterization of the condition that was the genesis of the involuntary or
    automatistic conduct. That characterization, she says, involves a question of
    law alone. An error in characterizing the automatism as non-mental disorder
    automatism, rather than as mental disorder automatism, involves a question of
    law alone within the meaning of s. 676(1)(a) of the
Criminal Code
.

[44]

For the
    respondent, Mr. Sheppard voices no strenuous opposition to the Crowns claim
    that the issue raised involves a question of law alone. He queries, however,
    whether what is involved is not more a question of mixed law and fact than a
    question of law alone.

The Governing Principles

[45]

Where a trial
    judge finds all the facts necessary to reach a legal conclusion but fails to do
    so, a court of appeal can accept the facts as found by the trial judge and disagree
    with the legal conclusion without trespassing on the fact-finding function of
    the trial judge. The disagreement is with respect to the law, not the facts nor
    inferences to be drawn from the facts. The issue raised involves a question of
    law alone within the meaning of s.676(1)(a):
R. v. Morin
, [1992] 3
    S.C.R. 286, at p. 294;
R. v. J.M.H.
, 2011 SCC 45, [2011] 3 S.C.R.197, at
    para. 28; and
R. v. Luedecke,
2008 ONCA 716, 93 O.R. (3d) 89, at para.
    48.

[46]

The
    interpretation of a legal standard or the application of a legal standard to an
    uncontroverted factual premise involve questions of law alone:
R. v. Araujo,
2000 SCC 65, [2000] 2 S.C.R. 992, at para. 18;
R. v. Biniaris
, 2000 SCC
    15, [2000] 1 S.C.R. 381, at para. 23;
R. v. Ewanchuk
, [1999] 1 S.C.R.
    330, at para. 21; and
Luedecke
, at para. 50.

The Principles Applied

[47]

The trial judge
    found that the respondents conduct was involuntary. He was satisfied that the
    respondent was likely in an automatistic state when he entered the
    complainants homes and sexually assaulted them. The appellant accepts these
    findings.

[48]

The appellant
    parts company with the trial judge on the legal characterization of the
    respondents condition as non-mental disorder automatism. This involves either
    the interpretation of a legal standard or the application of a legal standard
    to a fixed factual predicate. What is involved in either case is a question of
    law alone:
Araujo
,

at para. 18; and
Luedecke
, at para. 50.

[49]

I am satisfied
    that the error alleged by the appellant in the characterization of the
    respondents involuntary conduct as non-mental disorder automatism, rather than
    mental-disorder automatism, involves a question of law alone within s.
    676(1)(a) of the
Criminal Code
. It follows that the issue raised falls
    within our statutory authority.

The
    Substantive Issue: The Legal Character of the Respondents Automatism

[50]

The trial judge
    found that the conduct of the respondent which constituted the
actus reus
of the offence charged was involuntary. The finding is not in dispute here.
    What is an issue is the trial judges legal characterization of that conduct as
    non-mental disorder automatism.

[51]

The trial judge
    recognized that the conduct of persons charged with criminal offences is
    presumed to have been voluntary unless the person charged establishes the contrary
    on a balance of probabilities. He appears to have considered the respondents
    amnesia about the relevant events as indicative of their involuntary nature, a
    conclusion he felt was supported by the accounts of the complainants and the
    proven absence of motive.

[52]

The trial judge
    also appreciated that an assertion of involuntariness was insufficient to
    warrant a finding that the conduct occurred while the respondent was in an
    automatistic state. He concluded that despite the requirements in
Stone
of
    confirmation by psychiatric evidence and expert psychiatric or psychological
    evidence, expert testimony from a neurologist could meet the expert evidence
    requirement where the cause of the automatistic behaviour was a stroke.

[53]

The trial judge
    accepted the evidence of Dr. Spence, noting that it was unchallenged by any
    expert neurological or psychiatric evidence tendered by the Crown. He rejected
    intoxication as a cause of the conduct. He appears to have accepted Dr.
    Spences distinction between a disease of the mind and a disease of the brain,
    although he did not consider the medical opinion dispositive of the issue of
    classification.

The Arguments on Appeal

[54]

For the
    appellant, Ms. Krick says that the trial judge made three errors in reaching
    his conclusion that the respondents conduct occurred while he was in a state
    of non-mental disorder automatism.

[55]

First, Ms. Krick
    submits, the trial judge failed to take as the starting point for his analysis
    the presumption that automatistic conduct originates in a disease of the mind,
    thus is legally characterized as mental disorder automatism. Further, Ms. Krick
    contends, the trial judge failed to appreciate that it will only be in rare
    cases that automatism is not caused by a mental disorder. This first false step
    flawed the entire analysis that followed.

[56]

Second, Ms.
    Krick urges, the trial judge erred in his consideration of the internal cause
    factor during his analysis of whether the automatistic behaviour originated in
    a mental disorder. The trial judge failed to appreciate that the medical
    distinction made by Dr. Spence  disease of the brain vs. disease of the mind 
    was of no moment in the mental disorder analysis. Whether a condition is a
    disease of the mind, and thus a mental disorder, is a legal, not a medical
    question. That a condition is a disease of the brain from a medical point of
    view does not remove it from the scope of the legal term disease of the mind.

[57]

Third, according
    to Ms. Krick, the trial judge also erred in his consideration of the continuing
    danger factor in determining whether the respondents condition amounted to a
    disease of the mind. The trial judges exclusive focus was on the likelihood of
    the recurrence of violent conduct, rather than where it should have been, on
    the likelihood that the commonplace triggers  heat, stress, alcohol
    consumption, dehydration, undiagnosed conditions and the like  would recur.
    Further, the trial judge failed to take into account the need for medication as
    indicative of the likelihood of recurrence.

[58]

For the
    respondent, Mr. Sheppard emphasizes that to determine whether automatistic
    conduct should be legally classified as mental disorder or as non-mental
    disorder automatism requires a holistic approach that takes into account
    internal cause, continuing danger and other policy factors. The trial judge, he
    submits, followed this approach and reached a conclusion that was legally
    correct and firmly grounded in the evidence. The trial judge took into account
    Dr. Spences opinion, as he was entitled to do, but did
not
treat it as
    dispositive of the mental disorder issue. While it is true that the trial judge
    did not begin from a presumption of mental disorder automatism, his failure to
    do so did not flaw his analysis of the relevant factors or vitiate his ultimate
    conclusion.

[59]

Mr. Sheppard
    contends that the trial judges consideration of the internal cause factor
    reveals no error. There was no evidence of previous seizure-related violent conduct
    nor any history of similar episodes. In connection with the continuing danger
    factor, the trial judge noted that prescribed medication has reduced the
    likelihood of stroke relapse to about six per cent. His analysis of this factor
    and other policy factors that focus on public safety or risk was unassailable.

The Governing Principles

[60]

The issue
    raised, and thus the dispute, relates to the legal characterization of what is
    accepted as involuntary or automatistic conduct. More narrowly, the question is
    whether the respondents condition was a disease of the mind and thus his
    conduct should have been characterized as mental disorder automatism leading to
    a special verdict of not criminally responsible on account of mental disorder (NCRMD).

[61]

Several
    principles are at play and inform the decision. It is therefore necessary to
    review those principles.

(1)

The Nature of Automatism

[62]

Automatism is a
    state of impaired consciousness in which a person, though capable of action,
    has no voluntary control over that action:
Stone
, at para.156. The term
    automatism has been held to refer to involuntary conduct that is the product
    of a mental state in which the conscious mind is disassociated from the part of
    the mind that controls action:
Luedecke
, at para. 54.

[63]

Automatism
    relates to the
actus reus
or external circumstances of an offence. To be
    more specific, automatism has to do with the voluntariness component of the
actus
    reus
. The requirement of voluntariness is fundamental to the imposition of
    criminal liability and reflects our underlying respect for an individuals
    autonomy. The voluntariness requirement also reflects the principle that unless
    a person has the capacity and a fair opportunity to adjust his or her behaviour
    to the law, its penalties ought not to be applied to him or her:
Luedecke
,
    at para. 56.

[64]

The law presumes
    that people, including those charged with crime, act voluntarily:
Stone
,
    at para. 171. The presumption is rebuttable. Automatism amounts to a claim that
    the conduct of a person charged with crime was not voluntary. It follows that a
    person charged who invokes automatism in answer to the charge bears the burden
    of rebutting the presumption of voluntariness:
Stone
, at para. 171.

(2)

The Burden and Standard of Proof on Automatism

[65]

The term burden
    of proof is used in two senses. The first, often described as the evidentiary
    burden, refers to the obligation of a party to adduce evidence sufficient to
    warrant consideration of an issue by the trier of fact. The second, referred to
    as the legal burden or persuasive burden, describes the obligation of a
    party to prove or disprove the fact at issue. Both apply to claims of
    automatism. As a matter of general principle, the legal burden follows the
    evidentiary burden. This is so for automatism:
Stone
, at paras. 173 and
    182.

[66]

Where automatism
    is advanced in answer to a charge, the evidentiary and legal burdens of proof
    settle on the person charged.

[67]

To satisfy the
    evidentiary burden, an accused must adduce evidence upon the basis of which a
    properly instructed jury could find, on a balance of probabilities, that his or
    her conduct was involuntary:
Stone
, at para. 182.

[68]

To meet the
    legal burden, an accused must satisfy the trier of fact, on a balance of
    probabilities, that his or her conduct was involuntary:
Stone
, at para.
    179.

(3)

Discharging the Burden of Proof

[69]

To satisfy the
    evidentiary burden in automatism cases, in other words, to put the claim of
    automatism in play, an accused must

i.

claim that she or he acted involuntarily; and

ii.

adduce expert evidence to support the involuntariness claim.

Stone
, at paras. 183-184.

[70]

The court in
Stone
makes it clear that a mere assertion of involuntariness will not be enough to
    meet the evidentiary burden:
Stone
, at para. 183. The claim must be
    confirmed by expert evidence, sometimes described as psychiatric evidence
    (para. 184), and on other occasions as expert psychiatric or psychological
    evidence (para. 192).

[71]

The
Stone
majority
    offered some guidance about the nature of the additional evidence that may be
    relevant for consideration in deciding whether an accused had satisfied the
    evidentiary burden to put automatism in play before the trier of fact. That
    evidence includes, but is not limited to:

i.

evidence of a documented medical history of automatistic-like
    dissociative states (para. 189);

ii.

evidence of a bystander about the appearance of the accused before,
    during and after the alleged involuntary conduct (para. 190); and

iii.

evidence of motive or absence of motive (para. 191).

[72]

Where an accused
    has satisfied the evidentiary burden in connection with automatism, it falls to
    the trial judge to determine the legal characterization of the automatism. In a
    jury trial, the trial judge must decide whether mental disorder automatism or
    non-mental disorder automatism should be left to the jury.
[2]
In judge alone trials, the distinction between the evidentiary and persuasive burden
    tends to become blurred since the judge is both the trier of law and the trier
    of fact. Irrespective of the mode of trial, however, the trier of fact will
    decide whether the accused has satisfied the legal or persuasive burden of
    proof.

(4)

The Legal Character of Automatism

[73]

The criminal law
    characterizes automatism as mental disorder automatism or non-mental disorder
    automatism. What distinguishes one characterization of automatism from the
    other is the presence, in the former, and absence, from the latter of a mental
    disorder as defined in s. 2 of the
Criminal Code
. The assessment of
    which form of automatism should be left to or considered by the trier of fact
    comes down to whether the condition alleged is a mental disorder:
Stone
,
    at para. 193.

[74]

Despite the
    presumption in s.16(2) of the
Criminal Code
that every person is
    presumed
not
to suffer from a mental disorder so as to be exempt from
    criminal responsibility under s. 16(1) of the
Criminal Code
,
[3]
we are to begin from the premise that automatism originates in a mental
    disorder and then examine the evidence to determine whether the condition does not
    originate in a disease of the mind:
Stone
, at para. 199; and
Luedecke
,
    at para. 90.

(5)

What Constitutes a Mental Disorder

[75]

Section 2 of the
Criminal Code
exhaustively defines the term mental disorder as it is
    used in the
Criminal Code
. A mental disorder is a disease of the mind.
    Mental disorder is a legal term:
Stone
, at para. 195.

[76]

Disease of the
    mind is also a legal term. It is not a medical term although it contains a
    substantial medical component as well as a legal or policy component:
Stone
,
    at para. 195;
R. v. Parks,
[1992] 2 S.C.R. 871, at pp. 898-899; and
R.
    v. Rabey,
(1977) 17 O.R. (2d) (C.A.), at pp. 12-13, affirmed, [1980] 2
    S.C.R. 513.

[77]

In
R. v.
    Cooper
, [1980] 1 S.C.R. 1149, Dickson J. (as he then was) summarized the meaning
    of the term  disease of the mind at page 1159:
[4]


In summary, one might say that in a legal sense disease of the
    mind embraces any illness, disorder or abnormal condition which impairs the
    human mind and its functioning, excluding however, self-induced states caused
    by alcohol or drugs, as well as transitory mental states such as hysteria or
    concussion. In order to support a defence of insanity the disease must, of
    course, be of such intensity as to render the accused incapable of appreciating
    the nature and quality of the violent act or of knowing that it is wrong.

[78]

The term
    disease of the mind comprehends not only diseases that are physical in origin,
    but also purely functional disorders that have no physical cause:
Rabey
(Ont.
    C.A.), at pp. 14-16;
Cooper
, at p. 1159;
R. v. Kemp
, [1957] 1 Q.B.
    399, at p. 406;
R. v. Hartridge
, [1967] 1 C.C.C. 346 (Sask. CA), at p.
    366; and
R. v. OBrien
, [1966] 3 C.C.C. 288 (N.B.S.C., A.D.), at pp.
    305-306. What is critical is not so much the medical characterization of the
    condition or its origin in medical terms, but rather its effect on the capacity
    of the accused.

[79]

Expert medical
    evidence about the cause, nature and symptoms of the abnormal condition from
    which an accused suffered and how that condition is viewed and characterized
    from a medical perspective is relevant to and admissible for a judges
    determination of whether the condition constitutes a disease of the mind, and
    thus a mental disorder. Medical opinions are not dispositive of and sometimes
    of limited value in the ultimate decision of whether, in law, a condition
    amounts to a mental disorder:
Rabey
(Ont. C.A.), at p. 13;
Stone
,
    at para. 199; and
Luedecke
, at para. 103.

[80]

To determine
    whether a condition amounts to a disease of the mind, a trial judge is to take
    a holistic approach informed by the internal cause factor, the continuing
    danger factor and other policy considerations:
Stone
, at para. 203. The
    internal cause factor refers to a malfunctioning of the mind that arises from a
    source in the accuseds psychological or emotional make-up, as opposed to being
    produced by a specific external factor, such as a concussion:
Rabey
(Ont. C.A.), at
para. 59.
Especially
    relevant to the continuing danger factor are the psychiatric history of the
    accused and the likelihood that the trigger alleged to have caused the
    automatistic episode will recur:
Stone,
at para. 214.

The Principles Applied

[81]

As I will
    briefly explain, I am satisfied that as a result of the combined effect of
    three errors the trial judge failed to apply the proper legal standard when he
    characterized the respondents automatism as non-mental disorder automatism and
    entered unqualified acquittals.

[82]

First, the trial
    judge erred in failing to begin from the premise that automatistic behaviour is
    caused by a mental disorder except in rare cases:
Stone
, at para. 199.
    The trial judge should have begun from the premise that the automatism was
    caused by a disease of the mind, then looked to the evidence to determine
    whether he was satisfied on a balance of probabilities that the condition was
    not a disease of the mind:
Luedecke
, at para. 90. To fail to begin from
    what, in effect, amounts to a rebuttable presumption of mental disorder,
    constitutes an error in law.

[83]

Second, the
    trial judge erred in failing to appreciate that Dr. Spences opinion that the
    respondents condition constituted a disease of the brain was largely
    irrelevant to the determination of whether the condition should be classified
    legally as a disease of the mind. This error has two aspects. The trial judge
    assigned near-dispositive effect to the medical opinion, a status that the
    governing authorities deny. Further, as the authorities make clear, what
    medicine regards as a disease of the brain does not remove the condition from
    the legal term disease of the mind since both physical and functional
    disorders fall within its compass:
Cooper
, at pp.1155-1156;
Kemp
,
    at p. 406;
Rabey
(Ont. C.A.), at p. 13;
OBrien
, at pp. 305-306;
    and
Hartridge
, at p. 366.

[84]

Third, the trial
    judge erred in his application of the continuing danger factor by focussing on
    the prospect of recurrence of violent conduct rather than on the likelihood of
    recurrence of the commonplace events that triggered the automatistic state:
Stone
,
    at para. 214; and
Luedecke
, at paras.111-112.

The Order to be Made

[85]

The Crown has
    established legal errors that, in combination, vitiate the finding of
    non-mental disorder automatism that grounded the respondents unqualified
    acquittals. Our dispositive authority does not extend, however, to substitution
    of a special verdict of NCRMD:
Criminal Code
s. 686(4); and
Luedecke
,
    at para. 129. Crown counsel accepted that the respondents conduct was
    involuntary, thus we cannot substitute a conviction as s. 686(4)(b)(ii) might
    otherwise permit.

[86]

The parties
    agree that if the appeal is allowed, we should set aside the acquittals and
    order a new trial confined to a determination of whether the respondents
    automatism should result in a verdict of not guilty or a special verdict of
    NCRMD:
Luedecke
, at para. 142.

CONCLUSION

[87]

For the reasons
    I have given, I would allow the appeal, set aside the respondents acquittals and
    order a new trial on all counts confined to a determination of whether the
    respondents automatism should result in a verdict of not guilty or of NCRMD.

Released: April 22, 2014 RJS

David
    Watt J.A.

I
    agree Robert J. Sharpe J.A.

I
    agree M.L. Benotto J.A.





[1]
While the trial judge used the term non-insane automatism, the term non-mental
    disorder automatism is the proper language following amendments to Part XX.1
    of the
Criminal Code
and the decision of the Supreme Court of Canada in
R.
    v. Stone,
[1999] 2 S.C.R. 290.



[2]
In some cases, as for example where there is conflicting evidence on the disease
    of the mind or mental disorder issue, both types of automatism may be left
    to the jury.



[3]
The presumption is rebuttable.



[4]

Cooper
preceded the amendments to s.16 and Part XX.1 of the
Criminal
    Code,
which changed the language from
    insanity to mental disorder.


